Citation Nr: 1642945	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  16-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of radiation exposure.

2.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  An August 2008 rating decision denied service connection for a radiogenic disease, and a February 2010 rating decision denied service connection for a dental disability.

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to service connection for residuals of radiation exposure, the Veteran has not specified the precise nature of the disabilities that he suffers as a result of such exposure, although he was shown to have a thyroid nodule on an ultrasound, and non-malignant thyroid nodular disease is a radiogenic disease.  Thus, the Veteran's claimed in-service exposure to radiation may be a relevant factor in the Veteran's development of this nodule.  The Board finds that this medical evidence constitutes competent medical evidence suggesting that the Veteran's thyroid nodule is a radiogenic disease described by 38 C.F.R. § 3.311 (b)(4) such that the provisions of 38 C.F.R. § 3.311 (2015) apply in this case.  Therefore, a dose estimate and complete development pursuant to 38 C.F.R. § 3.311 (2015) is required.

With regard to the Veteran's claim of entitlement to service connection for a dental disability for compensation purposes, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such loss is due to the loss of substance of the body of the maxilla or mandible; and, only if such bone loss is due to trauma or disease such as osteomyelitis, and not due to the loss of the alveolar process as a result of conditions such as periodontal disease, because such loss is not considered disabling.  

Turning to the facts in this case, the Veteran's December 1956 entrance examination showed no dental defects, and the Veteran was found to be acceptable for enlistment.  The Veteran received extensive dental treatment in-service, and at the Veteran's December 1960 separation examination, teeth numbers 14, 16, 18, 19, 28, 29, and 30 were noted to be missing.  The Veteran has indicated, for example during his June 2016 hearing, that he experienced further tooth loss following service.  Under the circumstances, the Veteran should be afforded with an examination to determine whether he has experienced a loss of teeth due to a loss of the substance of the body of the maxilla or mandible as a result of trauma or disease in service, to include as the result of his claimed in-service radiation exposure.

Furthermore, the record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA), but the AOJ has not attempted to obtain such evidence.  On remand, the AOJ should take appropriate efforts to obtain such records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  All efforts to obtain such records must be documented, and efforts must continue until either the records or a negative response is received.

2.  Then, following the provisions of 38 C.F.R. § 3.311, forward the Veteran's claims file to the VA Under Secretary for Health for preparation of a radiation dose estimate.  The dose estimate must be based on all relevant evidence of record, including the Veteran's contentions regarding his exposure to radiation while serving as an aircraft mechanic and all pertinent information in the Veteran's service personnel records.

3.  Then, refer the Veteran's case to the Under Secretary for Benefits consideration in accordance with 38 C.F.R. § 3.311(c).

4.  Then, afford the Veteran with a VA examination to determine the nature and etiology of his claimed dental disability.  After a review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (that is, a 50 percent probability of greater) that the Veteran had a loss of teeth due to loss of the substance of the body of the maxilla or mandible as a result of trauma or disease in service, to include as the result of his radiation exposure, if such exposure is established pursuant to the second directive above.  If so, the examiner should indicate which teeth are affected.

5.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case as to such issue and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

